DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 06/10/2022 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1-20 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. However, the amendments have necessitated new grounds of rejection under 35 U.S.C. §103.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(b) rejections. The rejection has been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. In addition, Applicant has not provided any substantial arguments to the 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-20, they are directed to one or more non-transitory computer readable media, however the claims are directed to a judicial exception without significantly more. Claims 1-20 are directed to the abstract idea of identification of an opportunity from digital activities, and more specifically to the field of mining digital processes that underpin client interactions with a business.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites instructions to monitor electronic activity and searches for events, instructions to receive user criteria via a user interface, instructions to rank the events using the user criteria, instructions to generate signals from said events, wherein a signal indicates a possibility of an opportunity based on presumed intent, instructions to extract one or more opportunities from the signals and determine determining an action that is likely to turn at least one opportunity of the opportunities into sales.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the commercial interactions (including advertising, marketing or sales activities or behaviors) taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 2-20 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a user interface and one or more computers. The user interface and one or more computers are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a user interface, one or more computers and the generic computing elements described in the Applicant's specification in at least Para 0095. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition the “receive” and “extract” steps of Claim 1, recite computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014)).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (WO 2008/092147 A2) in view of Kumar et al. (US 2020/0401932 A1) further in view of Kahlow (US 10,475,056 B2).
	Referring to Claim 1, Hunt teaches the limitations of Claim 1 which state
	receive user criteria via a user interface (Hunt: Para 0151 via the user loads, through a user interface, criteria into a projection facility (receiving user criteria). The projection facility may include a user interface that permits the loading of projection assessment criteria. For example, a user may need the projection to meet certain criteria (e.g. meet certain accuracy levels) and the user may load the criteria into the projection facility. In embodiments the projection facility 178 may assess one or more user-defined criteria in order to identify one or more projections that potentially satisfy the criteria. These candidate projections (which consist of various potential weightings in a projection matrix), can be presented to a user along with information about the statistical properties of the candidate weightings, such as relating to accuracy, consistency, reliability and the like, thereby enabling a user to select a set of projection weightings that satisfy the user's criteria as to those statistical properties or that provide a user-optimized projection based on those statistical properties),
	rank the events using the user criteria (Hunt: Para 00143, 00151 via identifying candidate projections in response to the queries (ranking the events) that satisfy the criteria. The analytic server 134 may be a scalable server that is capable of data integration, modeling and analysis. It may support multidimensional models and enable complex, interactive analysis of large datasets. The analytic server may include a module that may function as a persistent object manager 140 used to manage a repository in which schema, security information, models and their attached worksheets may be stored. The analytic server may include a module that is a calculation engine 142 that is able to perform query generation and computations. It may retrieve data in response to a query from the appropriate database, perform the necessary calculations in memory, and provide the query results (including providing query results to an analytic workbench 144). The projection facility may include a user interface that permits the loading of projection assessment criteria. For example, a user may need the projection to meet certain criteria (e.g. meet certain accuracy levels) and the user may load the criteria into the projection facility. In embodiments the projection facility 178 may assess one or more user-defined criteria in order to identify one or more projections that potentially satisfy the criteria. These candidate projections (which consist of various potential weightings in a projection matrix), can be presented to a user along with information about the statistical properties of the candidate weightings, such as relating to accuracy, consistency, reliability and the like, thereby enabling a user to select a set of projection weightings that satisfy the user's criteria as to those statistical properties or that provide a user-optimized projection based on those statistical properties),
	However, Hunt does not explicitly disclose the limitations of Claim 1 which states one or more non-transitory computer-readable media storing instructions, one or more computers, instructions to monitor electronic activity and searches for events.
	Kumar though, with the teachings of Hunt, teaches of
	one or more non-transitory computer-readable media storing instructions (Kumar: Para 0160 via In some embodiments, a non-transitory computer readable storage medium comprises instructions which, when executed by one or more hardware processors, causes performance of any of the operations described herein and/or recited in any of the claims), 
	one or more computers (Kumar: Para 0148 via Computer system 800 also includes main memory 806, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 802 for storing information and instructions to be executed by processor 804. Main memory 806 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 804. Such instructions, when stored in non-transitory storage media accessible to processor 804, render computer system 800 into a special-purpose machine that is customized to perform the operations specified in the instructions), 
	instructions to monitor electronic activity and searches for events (Kumar: Para 0062, 0064 via Additionally or alternatively, system 100 may be configured to automatically detect opportunities. In some embodiments, system 100 includes a social listening component that monitors posts on social media channels, such as Facebook, Twitter, LinkedIn, SnapChat, Periscope, Yelp, WeChat, FourSquare, Instagram, Pinterest, Tumblr, WhatsApp, WordPress, etc. Posts may present an opportunity to respond in order to enhance service, improve communications, and/or provide relevant content. In some embodiments, watchlist service 110 generates watchlists for pending opportunities to provide real-time monitoring for relevant current events. The watchlists may control what content crawling engine 116 searches for and how crawling engine 116 executes the search).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt with the teachings of Kumar in order to have one or more non-transitory computer-readable media storing instructions, one or more computers, instructions to monitor electronic activity and searches for events. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Hunt does not explicitly disclose the limitation of Claim 1 which states instructions to generate signals from said events, wherein a signal indicates a possibility of an opportunity based on presumed intent.
	Kahlow though, with the teachings of Hunt/Kumar, teaches of 
	instructions to generate signals from said events, wherein a signal indicates a possibility of an opportunity based on presumed intent (Kahlow: Col 12 line 58 – Col 13 line 10 via When the system identifies purchase intent, product interest is identified, and the information can then be sent to the client company for which the information was identified, and then used for a plethora of downstream sales and marketing activities, as illustrated in FIGS. 1 and 7. These activities may include, for example: Personalizing the web experience—send to the company's CRM or other personalization tools; Generate new leads/opportunities—send into CRM, and Marketing automation systems (salesforce) Generate targeted telemarketing lists—the system generates lists which may be exported at the contact id level the generated product interest results may also be used as a universal benchmark measure of success for all marketing efforts (channel attribution models, campaign effectiveness, content, messaging etc.) the sales prediction scores generated as described below are also used to forecast company business, for example what products, verticals, geos, market segments are going up or down).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt/Kumar with the teachings of Kahlow in order to have instructions to generate signals from said events, wherein a signal indicates a possibility of an opportunity based on presumed intent. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Hunt/Kumar/Kahlow teaches the limitation of Claim 1 which states
	instructions to extract one or more opportunities from the signals and determine an action that is likely to turn at least one opportunity of the opportunities into sales (Hunt: Para 00247, 00282, 00993 via the analytic platform applies the statistical model (the signals) to identify (extracting) opportunities. In embodiments, the analytic platform 100 may facilitate delivering information to external applications 184. This may include providing data or analytic results to certain classes of applications 184. For example and without limitation, an application may include enterprise resource planning / backbone applications 184 such as SAP, including those applications 184 focused on Marketing, Sales & Operations Planning and Supply Chain Management. In another example, an application may include business intelligence applications 184, including those applications 184 that may apply data mining techniques. In another example, an application may include customer relationship management applications 184, including customer sales force applications 184. In another example, an application may include specialty applications 184 suchas a price or SKU optimization application. The analytic platform 100 may facilitate supply chain efficiency applications 184. For example and without limitation, an application may include supply chain models based on sales out (POS / FSP) rather than sales in (Shipments). In another example, an application may include RFID based supply chain management. In another example, an application may include a retailer co-op to enable partnership with a distributor who may manage collective stock and distribution services. The analytic platform 100 may be applied to industries characterized by large multi-dimensional data structures. This may include industries such as telecommunications, elections and polling, and the like. The analytic platform 100 may be applied to opportunities to vend large amounts of data through a portal with the possibility to deliver highly customized views for individual users with effectively controlled user accessibility rights. This may include collaborative groups such as insurance brokers, real estate agents, and the like. The analytic platform 100 may be applied to applications 184 requiring self monitoring of critical coefficients and parameters. Such applications 184 may rely on constant updating of statistical models, such as financial models, with real-time flows of data and ongoing re-calibration and optimization. The analytic platform 100 may be applied to applications 184 that require breaking apart and recombining geographies and territories at will. The analytic platform 100 may comprise a new product tracking facility. The new product tracking facility may deliver automated tracking of new products ona periodic basis. The new product tracking facility may include benchmarking metrics of new products versus the category, across retailers, across competitive products, and the like. The new product tracking facility may also incorporate consumer- level information to bring further insights to underlying shopping behavior for new products, such as trial and repeat. The new product tracking facility may include a set of pre-built reports and analyses. Trend analysis may comprise advanced performance benchmarking based on adjusted product sales rate versus a category index. Trend analysis may be performed on a periodic basis after launch. Trend analysis may assist in establishing sales profiles for launch and for end-to-end product lifecycle. Trend analysis may enable comparisons in launch characteristics for different categories and types of new products, such as line extensions versus new brands. Competitive benchmarking may comprise comparing new product performance versus a competitive set. Competitive benchmarking may enable monitoring a competitive response and an action result. Market and retailer benchmarking may comprise comparing new product performance across different markets, channels, retailers, and the like. Market and retailer benchmarking may identify chronic performance issues and Opportunities. Market and retailer benchmarking may establish fact-based new product launch profiles for product planning. Product portfolio analysis may comprise comparing new product performance versus distribution to identify opportunities for rebalancing product portfolio and sales and marketing investments. Driver analysis may comprise comparing new product performance with concurrent price, promotion, and advertising activities to enable faster course correction and more optimal marketing spend. The new product tracking facility enables relative time product analysis by incorporating automated processes for benchmarking products along a relative time scale, such as weeks since launch, for improved analyst productivity. The new product tracking facility enables effective performance benchmarks. The index metrics in the new product tracking facility may enable analysis and adaptation to differences across markets, retailers, categories, and the like. The new product tracking facility may be deployed on both United States and European Union retail and consumer data, to provide a consistent global framework for brand and new product performance benchmarking. The new product tracking facility may be extended by integrating internal sales plans/targets to enable closed-loop tracking of plan-versus-actual performance for new products. In embodiments, a new data hierarchy associated with a consumer promotion data set may be added in an analytic platform to create a custom data grouping, where the new data hierarchy may be added during a user's analytic session. In addition, handling of an analytic query relating to modeling the effect of a promotion on consumer behavior may be facilitated with respect to a proposed new product that uses the new data hierarchy during the user's analytic session. [00994] In embodiments, a consumer promotion data set may be taken and desired to obtain a projection for an analytic purposerelating to modeling the effect of a promotion on consumer behavior with respect to a proposed new product. A core information matrix may be developed for the consumer promotion data set, where the core information matrix may include regions representing the statistical characteristics of alternative projection techniques that can be applied to the consumer promotion data set. In addition, a user interface may be provided whereby a user can observe the regions of the core information matrix to facilitate selecting an appropriate projection technique) and determining an action that is likely to turn at least one Opportunity of the opportunities into sales (Hunt: Para 00317 via reviewing new product performance (determining an action) to assess strength of new products (an action) to identify opportunities for sales and marketing investments (likely to turn an opportunity into sales. In embodiments, performance benchmarks may include assessing the strength of new products, comparing launch characteristics across categories and regions, and/or reviewing new product performance and distribution growth to identify opportunities to rebalance the product portfolio and Sales and marketing investments) In addition, (Kumar: Para 0097 via The evaluation process next evaluates the opportunity as a function of the feature vector and the trained model (operation 408). In some embodiments, a trained probabilistic classification model, such as a probabilistic SVM, receives as input the feature vector for the new opportunity and outputs a classification including a probability that the classification is correct. The classification may correspond to a prediction, for the opportunity, that a particular action will or will not be successful. The probability may correspond to the likelihood that the prediction is accurate. For example, the trained model may be used to predict that a targeted message will result in positive engagement with a 75% probability score. As another example, the trained model may be used to predict that a particular patch will correct performance degradation with an 90% probability score. The predictions are made based on learned feature patterns from the training dataset).	
	Referring to Claim 2, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, wherein the instructions to generate generating of signals further comprises:
	instructions to remove removing irrelevant text and tags, and to remove removing duplicates from events (Hunt: Para 001151, 00356 via leveraging the analytic platform for the consumer controlled content selection to avoid (removing) irrelevant messaging (text and tags and scrub out duplications (removing duplicates) from querying the data (events ));
	instructions to use natural language processing to extract organization names, people names and locations from the text (Hunt: Para 00220, 00222, 00252-00253, 00946 via (user forms queries by entering words into a text box (natural language processing) to extract attributes including company name (organization), household data of persons (people names) and store locations ), and 
	instructions to categorize categorizing opinions in the text, and determine determining if the text is positive, negative or neutral toward a topic (Hunt: Para 00136, 001105 via a panel measurement from a consumer panel with survey responses (categorizing opinions in the text) using ratings and opinion polls for a subset of the collection of data (determining if the text is positive towards a topic).

	Referring to Claim 3, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 2, further comprising 
	instructions to rank ranking the centrality and importance of an entity in a data source (Hunt: Para 00557-00558 via using bubble up measures in a forest graph with hierarchy information in a tree graph (ranking) for interest (centrality) and importance of graph data (entity in a data source).

	Referring to Claim 4, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, 
	wherein the user criteria comprise a target market and products and services that are sold (Hunt: Para 00434, 00555-00557, 00561 via the analytic platform determines a particular group or market type (target market) based on criteria of members (user criteria) for custom product groups and services (products and services that are sold).

	Referring to Claim 5, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 4, wherein the target market further comprises data on company sector and size (Hunt: Para 00235, 00273, 001331 via particular group or market type (target market) related to industries such as consumer goods and retail (Company sector) and target company data taking into account the size of store revenue).

	Referring to Claim 6, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, 
	wherein the events are extracted from one of the following data sources:
news, social media and job postings, and client searches (Hunt: Para 001060, 001063, 001064 via the analysis for the projections (events extracted) relating to news America programs (data source)).

	Referring to Claim 7, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media computer implemented tracking method of claim 1, wherein the instructions to generate generating of signals from the events comprises:
	instructions to match entities with clients (Hunt: Para 001103 via attitudinal or behavior segmentations based on syndicated, client-specific surveys (matching entities with clients), 
	instructions to match signals relative to entities and revenue (Hunt: Para 001377 via analytic platform treats shopper attributes as dimensions (relative to entities) that drive revenue (matching to revenue), 
	instructions to geo-code signals and associating signals to a relevant geography (Hunt: Para 001184, 001196 via performing custom geo-demographic clustering (geo- coding and associating signals) for a consumer geography, and 
	instructions to determine a score using one or more of: a base score, A time window, Entity, Revenue, Relevant geography (Hunt: Para 001265 via propensity scores based on a product or household (Entity)), and 

	Referring to Claim 8, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, wherein the instructions to generate the signals from the events comprises:
	instructions to determine whether a surge of searches has occurred (Hunt: Para 00969, 001145 via analyzing trends fora category including presence of a spike (Surge of searches ) for on-demand media), 
	instructions to match entities with clients (Hunt: Para 001103 via analyzing trends fora category including presence of a spike (Surge of searches) for on-demand media), 
	instructions to match signals relative to entities and revenue (Hunt: Para 001377 via analytic platform treats shopper attributes as dimensions (relative to entities) that drive revenue (matching to revenue), 
	instructions to geo-code signals and associate associating signals to a relevant geography (Hunt: Para 001184, 001196 via performing custom geo-demographic clustering (geo-coding and associating signals) fora consumer geography), 
	instructions to determine a score using one or more of:
a base score, entity, revenue, relevant geography (Hunt: Para 001265 via propensity scores based on a product or household (entity)).

	Referring to Claim 9, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising instructions to determine determining opportunities and risks by:
	grouping signals by product and company (Hunt: Para 001385-001388 via segmenting (grouping signals) item appeal (product) and store choice (company)), 
	generating a base probability (Hunt: Para 001415 via attribute additional attributes to the items in the analytic data set based on probabilistic matching of the attributes in the classification scheme (base probability)), and 
	comparing signals to one another and attaching a score to each base probability (Hunt: Para 001423, 001490 via comparing overlapping data segments (signals to one another); and attaching a score to each base probability (determining a similarity (attaching a score) based on the probabilistic matching of attributes (each base probability)).

	Referring to Claim 10, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 9, 
	wherein the base probability is generated by factoring one or more of the following: Signal types, Signal scores, Signal weight adjustments, Signal timing, Company industry, Company size, Location, Prior actions (Hunt: Para 00148, Claim 60 via utilizing a weighting algorithm (factoring signal weight adjustments ). The probabilistic weights may be the probability of a match or a non- match, or thresholds of a match or non-match that is associated with an analytic purpose (e.g., product purchase). The probabilistic weights may then be used in an algorithm that is run within a probabilistic matching engine (e.g., IBM QualityStage). The output of the matching engine may provide information on, for example, other products which are appropriate to include in a data hierarchy, the untapped market (i.e. other venues) in which a product is probabilistically more likely to sell well, and so forth. In embodiments, the similarity facility 180 may be used to generate projections of what types of products, people, customers, retailers, stores, store departments, etc. are similar in nature and therefore they may be appropriate to combine in a projection or an assessment).
	 
	Referring to Claim 11, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising instructions to characterize the opportunity as one of the following based on the events:
	An early opportunity, An active opportunity, A definite opportunity, A missed opportunity (Hunt: Para 00269, 00387 via enabling targeting of opportunities in growth micro-segments, such as relating to children, wellness, aging boomer diabetics and ethnic micro-communities, (An active opportunity)). 

	Referring to Claim 12, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising 	instructions to associate associating a window of opportunity to the opportunity, wherein the window of opportunity represents a time period during which the action, if taken, has maximum likelihood of turning the opportunity into sales (Hunt: Para 00115- 00116, 00118 via assessing past performance relating to the opportunity over a certain period of time (a window of opportunity represents a time period), (assessing past performance relating to the opportunity over a certain period of time (a window of opportunity represents a time period)). 
	
	Referring to Claim 13, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising 	instructions to associate an opportunity map with an opportunity, wherein the opportunity map displays geographical locations from where the events originate, and wherein a surface area associated with a signal indicates the importance of the signal (Hunt: Para 00543, 00558, 00598-00599, 00605, 00253 via enabling a tree graph visualization (opportunity map) to identify opportunities; where the tree graph (opportunity map) is associated with dimensions including geography and demographics (geographical locations) in which a projection is sought (events originate); interacting with shapes and maps (a surface area associated with a signal) with bubble-up measures indicating importance). 

	Referring to Claim 14, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising 	instructions to associate a chart with an opportunity, wherein the chart displays data sources associated with the opportunity, and wherein a larger surface area on the chart indicates that more signals originated from the data source represented by that larger surface area (Hunt: Para 00253, Fig 60 via visualizations for the opportunity include charts showing different brands (displays data sources); with a pie chart (a larger surface area on the chart indicates that more signals originated from the data source) to indicate a desire to run a query that renders views of those three segments, leaving out unselected segments). 

	Referring to Claim 15, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, further comprising 	instructions to define an opportunity by assessing the impact of signals and grouping signals by product and company (Hunt: Para 00267, 00322, 001385- 001388 via defining attributed-based opportunities on the fly; with reporting including a status of where impact is the greatest (impact of signals); segmenting (grouping signals) item appeal (product) and store choice (company)). 

	Referring to Claim 16, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, 
	wherein the action includes contacting a predetermined buyer (Hunt: Para 00974, 00998 via alerting the user as an opportunity buyer (predetermined buyer) about the new product). 

	Referring to Claim 17, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 1, 
	wherein the user criteria include data pertaining to a target market, and products and services sold (Hunt: Para 00434, 00555-00557, 00561 via the analytic platform determines a particular group or market type (target market) based on criteria of members (user criteria) for custom product groups and services (products and services that are sold).

	Referring to Claim 18, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 17, 
	wherein the user criteria include contact names of buyers (Hunt: Para 00298 via analyzing demographics using the criteria includes a broad set of pre- defined buyer groups (contact names of buyers)). 

	Referring to Claim 19, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 18, 
	wherein the buyers are displayed in at least one of a list and a map (Hunt: Para 00253, 00283 via visualization tools include tree maps to represent (display) the buyer group).

	Referring to Claim 20, the combination of Hunt/Kumar/Kahlow teaches the one or more non-transitory computer-readable media of claim 18, further comprising 
	instructions to obtain obtaining one or more of the following for the buyers:
Name, Title, Phone number, Email, Social Media channel, Address (Hunt: Para 00307, 00491 via determining (obtaining) an email notification with a link for the buyer group).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod (US 2011/0208822 A1) Method And System For Customized, Contextual, Dynamic And Unified Communication, Zero Click Advertisement And Prospective Customers Search Engine
Bennett et al. (US 2012/0203631) Advertising Infrastructure Supporting Cross Selling Opportunity Management
Venkata et al. (US 2020/0097879 A1) TECHNIQUES FOR AUTOMATIC OPPORTUNITY EVALUATION AND ACTION RECOMMENDATION ENGINE
Subramanian et al. (US 2015/0112756 A1) Automated Software Tools For Improving Sale





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623